Citation Nr: 0101458	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  97-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the right clavicle, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to April 1946.

The appeal arises from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying an evaluation in 
excess of 10 percent for residuals of fracture of the right 
clavicle. 

The Board in February 1999 remanded the case for further 
development.  The development was completed and the case was 
returned to the Board for further consideration.  


FINDING OF FACT

The veteran's residuals of fracture of the right clavicle are 
manifested by limitation of motion of the right shoulder to 
shoulder level.  


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for 
residuals of fracture of the right clavicle, but no more, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a statement dated in August 1994 and received in January 
1995, the veteran reported that he sustained a crushed right 
clavicle when pinned between a truck and a wall in service in 
1945.  He complained that in recent years he had 
progressively worsening chronic pain and malformation.  He 
added that he now had constant pain in the clavicle, neck, 
and chest.  He also complained that limited mobility and 
excruciating pain made it physically impossible for him to 
continue his work as a painter.  He reported that he was able 
to obtain only temporary pain relief through pain therapy and 
medication received from a VA facility.  

Based on March 1995 VA X-rays of the right shoulder and 
clavicle, a VA examiner noted that old healed fracture of the 
right clavicle could not be ruled out.  Other March 1995 VA 
X-rays of the right shoulder showed minimal degenerative 
changes involving the acromioclavicular joint and an old 
healed fracture of the distal clavicle.  The shoulder was 
essentially unremarkable except for minimal degenerative 
changes in the region of the acromioclavicular joint. 

At a March 1995 VA examination, the veteran's history was 
noted of a right clavicle close to the sternoclavicular joint 
fracture 50 years prior.  The veteran reported some pain in 
the area of the fracture as well as pain in both shoulders 
since that time.  Upon examination, there was a prominence 
close to the sternoclavicular joint that was nontender.  The 
shoulder had normal range of motion.  March 1995 X-rays 
results were noted.  The examiner diagnosed status post 
fracture or fracture-dislocation of the medial clavicle at 
the sternoclavicular joint, healed, with normal range of 
motion and normal function of the shoulder. 

June 1997 VA X-rays of the right clavicle showed degenerative 
changes of the acromioclavicular joint, but no acute bony 
abnormality.  

At a June 1997 VA orthopedic examination, the veteran's 
claims folder was not available for review.  A history was 
noted of a fracture of the right clavicle in service in the 
1940's.  The veteran reported that he was right-handed and 
worked as a painter.  He reported a bothersome right shoulder 
over the years.  He complained that currently he had pain in 
the right shoulder area all the time.  Upon examination, 
there was no obvious swelling of the right clavicle area.  
There was some deformity on the proximal end of the clavicle 
at the sternoclavicular border.  The examiner noted that 
there appeared to be no angulation or false motion or 
shortening of the clavicle, and no intra-articular movement.  
The right shoulder had internal rotation to 90 degrees, 
external rotation to 90 degrees, abduction from zero to 160 
degrees, and forward elevation from zero to 160 degrees.  The 
examiner noted that X-rays of the right clavicle did not show 
evidence of deformity.  The examiner diagnosed status post 
fracture of the right clavicle, with degenerative joint 
disease of the acromioclavicular joint. 

In a November 1997 VA Form 9, the veteran complained that he 
had decreased range of motion of the shoulder with age, and 
that it had become difficult for him to perform household 
chores such as painting.  He reported that he could not hold 
his arm beyond a 90-degree angle and could not hold the arm 
more than a few minutes.  He also reported having "great 
pain when lifting, driving or doing other tasks."  He added 
that his ability to earn a living as a painter had been 
affected.  

At a September 1999 VA examination, the veteran's claims 
folder was reviewed.  The veteran reported having to give up 
his profession over two years prior due to pain in the right 
shoulder.  The veteran complained of daily pain in the right 
collarbone even at rest, with increased pain with use.  He 
also complained of pain in his neck which he felt was related 
to the pain in his shoulder.  He did not, however, describe 
weakness.  He described some stiffness, though with no 
swelling, inflammation, redness, or instability.  The 
examiner noted that the veteran had no symptoms that could be 
attributed to excess fatigue or impingement.  The veteran 
reported avoiding motions that caused pain, and reported 
using painkillers.  The veteran did not experience flare-ups 
and did not use a splint or assistive device.  On 
examination, a prominent area of deformity was noted between 
the sternoclavicular border and the middle of the right 
clavicle.  The deformity was a hard, nontender, apparently 
callused healed fracture of the right clavicle.  The shoulder 
appeared level and no other deformity was observed.  There 
was no tenderness at the sternoclavicular joint or over the 
clavicle, but the right subclavicular area below the shoulder 
was mildly tender on deep palpation.  There was no rest pain 
in that area.  There was only a suggestion of atrophy on 
inspection of the posterior right shoulder which was of no 
functional significance.  There were no positive objective 
findings on range of motion of the shoulder.  Range of motion 
of the shoulder was limited to 160 degrees forward elevation, 
with pain after 100 degrees.  Abduction was limited to 90 
degrees, with pain after 60 degrees.  Extension was limited 
to 40 degrees with some discomfort at the end of extension.  
Internal rotation was limited to 90 degrees and external 
rotation was limited to 70 degrees.  Rotation of the shoulder 
produced no pain or excess crepitation.  Certain motions 
involving rotation of the shoulder and elevation of the arm 
did produce pain.  Reflexes were intact, and strength was 
good against resistance in the biceps and triceps.  Prior X-
rays were reviewed.  The examiner diagnosed degenerative 
disease of the right shoulder with painful limited motion, 
and an old, healed fracture of the right clavicle with 
residual callus.  The examiner commented that the fracture of 
the clavicle was not be directly responsible for the painful, 
limited motion of the shoulder.  

Analysis

The veteran contends that he is entitled to an increase in 
the 10 percent disability evaluation assigned to service-
connected residuals of a fracture of the right clavicle. He 
bases this claim primarily upon pain and limitation of 
functioning of the right shoulder.  The evidence reflects 
that the veteran is right-handed, and hence the injury is to 
the clavicle affecting the major arm.

Disability evaluations are determined by application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2000). 

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and that an examination upon which the rating decision is 
based must adequately portray the extent of functional loss 
due to pain on undertaking motion, fatigue, weakness and/or 
incoordination.   DeLuca v. Brown,  8 Vet.App. 202 (1995).

The RO has rated the veteran's residuals of fracture of the 
right clavicle under Diagnostic Code 5203 for impairment of 
the clavicle or scapula.  Under that Code, a 10 percent 
rating is assigned for malunion of the clavicle, a 10 percent 
rating is assigned for nonunion of the clavicle without loose 
movement, and a 20 percent rating is assigned for nonunion of 
the clavicle with loose movement.  These ratings are assigned 
for the clavicle of either the major or minor arm.  Also 
under Diagnostic Code 5203, a rating may be assigned based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  In this case, the medical 
evidence informs that the veteran has arthritis of the right 
acromioclavicular joint, with pain and limitation of motion 
of the right arm at the shoulder.  Arm limitation of motion 
is ratable under Diagnostic Code 5201.  Under that Code, for 
the major arm, where there is limitation of arm motion at 
shoulder level, a 20 percent rating is assigned; where there 
is limitation of arm motion to midway between the side and 
shoulder level, a 30 percent rating is assigned; and where 
there is limitation of motion to 25 degrees from the side, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's most recent VA examination in September 1999 
showed that the veteran had pain and limitation of motion of 
the right shoulder.  While forward flexion of the arm was to 
160 degrees, it was limited to 100 degrees - slightly above 
shoulder level - by pain in the shoulder.  Abduction of the 
arm was to 90 degrees with pain beginning at 60 degrees.  
However, considering the overall movement of the arm and 
limitations due to pain, the Board considers the limitation 
of motion of the right arm to most nearly approximate that of 
limitation of motion to shoulder level, warranting a 20 
percent rating under Diagnostic Code 5201.  The next higher, 
30 percent rating is not warranted because the veteran's 
right arm limitation of motion does not as nearly approximate 
that of limitation of motion to midway between the side and 
shoulder level.  

The Board has considered such factors as pain on movement, 
swelling, deformity, atrophy, instability, incoordination, 
and excess fatigability.  The September 1999 examiner 
informed of the limitation of motion resulting from pain, and 
that resulting limitation has been considered in the 20 
percent rating herein assigned.  That examiner noted that the 
veteran did not have any significant associated  swelling, 
deformity, atrophy, instability, incoordination, or excess 
fatigability affecting the right shoulder joint or use of the 
arm so as to warrant a higher disability rating for the 
veteran's service-connected residuals of fracture of the 
right clavicle.  38 C.F.R. §§ 4.4.0, 4.45; DeLuca v. Brown.

The Board accordingly concludes that the veteran's residuals 
of fracture of the right clavicle warrant an increased 
disability rating to 20 percent, but no more.  


ORDER

A 20 percent rating is granted for residuals of fracture of 
the right clavicle, subject to the law and regulations 
governing the payment of monetary awards.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

